t^us^_m^HGE%fo2-A.




M&skJ_t~




                                                   firstvoumwwmm
                                                       HOUSTON, TEXAS
        ^^gvS^SE. £jj j^&hjg-- S_
                                                       AUG 0.7 2015
                                                    CHRISTOPHER A. PRINE
 :&Jkc^VL,^£ML^^^.$                          ___
   £km&__m_^Jy__^^




 HSa__ __d_Lb CtAi_. cvWtp^5 >r V-jo. \^_Coop__-^ o-
"\W£V. ^eXoW I\_g__ W_vn fcj__ V>Ci5 sVaV, ryic^ VejeA-al

Loocvs&X A&v\\&2p   L-\r*N.cA
a Q>M-_^\rpiiy
Q__£___V^c\.

                                3L.

   ^_\n\_r \_touS VxcWa^eA cxvc\ \\Vp\cA^, ot-oces>r__\ \N bJ_S

            CotvScJMV ON lWJ\ 23, £0V5 Vc/y NWsYo^ Vo\\'cg_
Q^ciAwn-^.V Q_Sk__I __i___i__^__ OuV O^v nrv p»nd ACscrtm'i-
:c_M___ _ig____K \acVfcc\ U__Bk_i_ wc\5 ^ttxyiW^ SaarcWcA
CoiuY,
         nS^crr^mr^ 'uJ\Wdo\ SeuroV loaTTcvnY r^of C&^-sopsh ,




         i\tTAS ^fisvYN \\sywi ca-y^ oqNmc>vl \aiOvWi/Y v>ogv>rsrcix\>r s^T
         >>\NSdrLV. &£\cx\tyr ^t-y>\^ \d 5(pvy> Cg>pj5S^Jtlj&tD3a nxo>cg_
         :)T\a Dg&SCMI ^J^XpcTQl-,
                &Q\a\or yarn's ^brcoA Yo o*7Q,v> W^ Yuone- d**>r a^-Ve/r Q3k-
         r.iQ- oSM&M1S w*u^nT
         Vv\cX VW daor vn tt^l Vv\\), Wig. \^W- o>Wr C\5cf\. C-oiV>
         kw>fcC\CWN5 VxLAKo^ .O^^OiA. "\V>L O^VceTJ \>frV>Acu¥ved xv^

                               _3£,
           &rv^W P^vvo>eo.Vo\>Aa\orvA Vc
                                                                      jipor




                                     ^°A Myj
                                                     ^
         ^o>^ V>a>rA\ovviyVY\c:a. ^c,qot\ Ward a>nc\ C^oxuW) 0JM_

          •f1
         :^sl> -^.MAQt-TC
         ijavVitT £or ex VNr^uvV |£KbbaV\Q cotuse ^y>A\vS(7v XWs Tg^PtaA-
         u*kvs v>d\ ^t\\\^ WpWe, ^.^ 'SU.^i.y gyicl fi-gvA 7ni^a)5' 5-ffsV
         "ouyV f\ agwTcAY> rj. av\A VTS ^Cm)o,v> Yc ^po. Vrpt>p>coi.\lLr\ txw)

         o^V av> a%Pry^o\ \m ^vre,c)r cxVXo:cvn^ ^o ^onQv^T-o^)cvVe- ex (ofnPa>bV
         rxxusa.
                         5
Coi\V>


                                   .3SLJD^T&V NvJjaor^GAAL




              £igfl^n,.5^JL^i^^



                &ApAoc oV^oAs Y> Y^eSo. Yluo \^A((Y-(^t^Y^T&;c^ji^jA-
                               J   ^S        VI             r         «\J
              QwsV p| 5".o?a
                        ^C\"vQ>v^ OtV>c\
                 55 %o^ YWs -^Y\Vr^ VrAe_aV (t\A. VU5\ jJXlAL
                                    MSA.

                            3^asfl»ja>^^Wi ^                Cm~rm-c$5^ o:rV STOJXcli


-x




^dJ^p_A^i_JA^^^^
dY. ,,YW^^^




                                       S^s^sAS^^^S^y



                                      w . oaaaH^o
                                      1>6 0cAier_s>.
 AYcacW\ t rooV^VN ~W V^q-mo. ^\b    ^o^C&a^^Z^a.

         ^r\V ft? mc\w\q^o^
      _SsB5£aJ^a»g&_ft5 •^aasa^A.
   ,v> A
^>'                            Cause No. 1465862-A




                                                           )th
EX PARTE                                  §      IN THE 228m   DISTRICT COURT

                                          §      OF
LESLIE FOSTER,
  Applicant                               §      HARRIS COUNTY, TEX AS




                         STATE'S ORIGINAL ANSWER

      The State of Texas, through its Assistant District Attorney for Harris

County, files this, its original answer in the above^captioned cause, having been

served with an application for writ of habeas corpus pursuant to Tex. Crim. Proc.

Code Ann. art. 11.07 § 3 (West 2013), and would show the following:



                                         I.


      The applicant is charged pursuant to the complaint of the 228th District Court

of Harris County, Texas, in cause number 1465862 (the primary case), where on

April 24,2015, the applicant was charged for the felony offenseof theft.

      The applicant filed the instant application for writ of habeas corpus, cause

number 1465862-A, on June 23,2015.
                                         n.


      The State denies the factual allegations made in the instant application,

except those supported by official court records, and offers the following

additional reply:

      The applicant fails to invoke the proper jurisdiction of Article 11.07 for the

instant application.   Article 11.07 establishes procedures for challenging final

felony convictions (other than where the death penalty is imposed) by writ of

habeas corpus.      Tex. Crim. Proc. Code art. 11.07, § 3 (West 2013).         In the

primary case the applicant has been charged for the felony offense of theft, but has

not been convicted. Since the applicant has not received a final felony conviction

in the primary case, the applicant cannot invoke the jurisdiction of Article 11.07.

      Accordingly, the instant habeas application, cause number 1465862-A, should

be dismissed.




                                         in.


      The applicant raises questions of law and fact, which can be resolved by the

Court of Criminal Appeals upon review of official court records and without need

for an evidentiary hearing.
                                       rv.


      Service has been accomplished by sending a copy of the State's Original

Answer and the State's Proposed Findings of Fact, Conclusions of Law and Order to

the following address:

                   Leslie Foster
                   SPN #00994213 - Harris County Jail
                   1200 Baker Street
                   Houston, Texas 77002

      SIGNED this 16th day ofJuly, 2015.



                                                 Respectfjilly submitted^



                                                 Baldwin (Unm
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002
                                                 (713)755-6657
                                                 Texas Bar I.D. #00783823

                                                 Prepared by:
                                                 Joshua Vincent - Intern
         Certificate of Compliance as Required by Tex. R. App. 73.1(f)

      The State of Texas, through its Assistant District Attorney for Harris County,

files this, its Certificate of Compliance in the above-captioned cause, having been

served with an application for writ of habeas corpus pursuant to Tex. Crim. Proc.

Code art. 11.07 § 3. The State certifies that the number of words in the State's

Answer is 438.
                                Cause No. 1465862-A




EX PARTE                                   §      IN THE 228th DISTRICT COURT

                                           §     OF
LESLIE FOSTER,
  Applicant                                §     HARRIS COUNTY, T E X A S



                  STATE'S PROPOSED FINDINGS OF FACT,
                    CONCLUSIONS OF LAW AND ORDER

      The Courthas considered the application for writ of habeas corpus, the State's

answer, and official court records in the above-captioned cause. The Court finds

that there are no controverted, previously unresolved facts material to the legality of

the applicant's confinement which require an evidentiary hearing and recommends

that the instant habeas application, cause number 1465862-A, be dismissed because

the applicant has not received a final felony conviction in the primary case, and

therefore cannot invoke the properjurisdictionofArticle 11.07.

      THE CLERK IS ORDERED to prepare a transcript of all papers in cause

number 1465862-A and transmit same to the Court of Criminal Appeals as provided

by Tex. Crim. Proc. Code Ann. art. 11.07 (West 2013). The transcript shall

include certified copies of the following documents:

      1. The application for writ of habeas corpus;

      2. The State's answer;
      3. The Court's order;

      4. The complaint and docket sheets in cause number 1465862;

      5. The Court's Findings ofFact and Conclusions of Law; and

      6. The State's and Applicant's Proposed Findings of Fact and Conclusions of
         Law (if any).


   THE CLERK is further ORDERED to send a copy of this order to the applicant

Leslie Foster, SPN #00994213 - Harris County Jail, 1200 Baker Street, Houston,

Texas 77002; and to counsel for the State, Baldwin Chin, 1201 Franklin, Suite 600,

Houston, Texas 77002.



 By the following signature,the Court adopts the State's Proposed Findings of
         Fact, Conclusions of Law and Order in Cause No. 1465862-A.




          Signed on this         day of          ___           , 2015.




                JUDGE PRESIDING, 228th DISTRICT COURT
                           HARRIS COUNTY, TEXAS
                                 Cause No. 1465862-A



EXPARTE                                   §      INTHE 228th DISTRICT COURT

                                         §      OF
LESLIE FOSTER,
 Applicant                               §      HARRIS COUNTY, TEXAS


                         CERTIFICATE OF SERVICE


      The undersigned counsel certifies that I have served a copy of the State's

Proposed Findings of Fact, Conclusions of Law, and Order in cause number

1465862-A to the applicant on July 16,2015, by mail as follows:

             Leslie Foster
             SPN #00994213 - Harris County Jail
             1200 Baker Street
             Houston, Texas 77002




                                         B^aldwinChin'
                                          Lssistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002
                                         (713)755-6657
                                         (713)755-5240
                                         Texas Bar I.D. #00783823


                                         Prepared by:
                                         Joshua Vincent - Intern
                                                           v,y$m U:S. PU& Wf»i-^ ,*£_
                                         tlHOU^cso            w?'™         .::SZ"""~
                                         OS MJG ':lS               ZIP 77002 $ _
                                                                  "02  1" 179AU6
                                                                              /w« 05 2015
feMS COUNTY SHERIFF'S OFFICE JAIL        PM 5 t                    000137417a
                                                                    RECEIVED
             Houston, Texas 77002                           FIRST COURT OF APPEALS
                                                                HOUSTON, TEXAS          •
                                                                 AUG 07 2015
                                                             CHRISTOPHL*•                          h(